It is conceded that the record shows that the witness Katherine Smith gave testimony upon the present trial which in some particulars was in conflict with her testimony given upon the trial of Mose Genusa. This fact alone does not militate against our conclusion that the evidence is sufficient to sustain the judgment of conviction. Whether the witness was credible was a question for the jury. We deem the evidence sufficient.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 248